Dissenting opinion of


Napton Judge.

I arn not satisfied, that in this state, a person should be allowed to unite in himself the character of mortgagee and trustee with powers of sale; the practice has obtained in England, but has grown up in comparatively modern times. The same practice has been sanctioned by legislative provision in New York, but has been repudiated in Virginia for reasons, which appear tc me entitled to great weight.— Deeds of trust have so commonly obtained, in this country, as to enable the creditor, who is desirous of avoiding the delays of procuring a foreclosure, to attain all the ends of a security without a resort to court. But in those deeds the creditor cannot unite in himself the inconsistent character of trustee. 1 incline, therefore, to the opinion that the judgment be affirmed.